Filed Pursuant to Rule 424(b)(3) Registration No. 333-165374 CELLYNX GROUP, INC. a Nevada corporation 40,033,794 Shares of Common Stock $0.001 par value per share This prospectus covers the sale of up to 40,033,794 shares of our common stock (the "Shares").Thirteen of our shareholders (the "Selling Shareholders") are offering all of the Shares covered by this prospectus.The Selling Shareholders will receive all of the proceeds from the sale of the Shares and we will receive none of those proceeds.The Selling Shareholders may be an underwriter with respect to the sale of the Shares. Investment in the Shares involves a high degree of risk.You should consider carefully the risk factors beginning on page7 of this prospectus before purchasing any of the Shares offered by this prospectus. CelLynx Group, Inc., common stock is quoted on the OTC Bulletin Board and trades under the symbol “CYNX.”The last reported sale price of our common stock on the OTC Bulletin Board on March 5, 2010, was $0.16 per share. Nevertheless, the Selling Shareholders do not have to sell the Shares in transactions reported on the OTC Bulletin Board, and may offer their Shares through any type of public or private transactions. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be amended. The Selling Shareholders may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. March 22, 2010 THIS PROSPECTUS IS NOT AN OFFER TO SELL ANY SECURITIES OTHER THAN THE SHARES.THIS PROSPECTUS IS NOT AN OFFER TO SELL SECURITIES IN ANY CIRCUMSTANCES IN WHICH SUCH AN OFFER IS UNLAWFUL. CELLYNX GROUP, INC., HAS NOT AUTHORIZED ANYONE, INCLUDING ANY SALESPERSON OR BROKER, TO GIVE ORAL OR WRITTEN INFORMATION ABOUT THIS OFFERING, CELLYNX GROUP, INC., OR THE SHARES THAT IS DIFFERENT FROM THE INFORMATION INCLUDED OR INCORPORATED BY REFERENCE IN THIS PROSPECTUS.YOU SHOULD NOT ASSUME THAT THE INFORMATION IN THIS PROSPECTUS, OR ANY SUPPLEMENT TO THIS PROSPECTUS, IS ACCURATE AT ANY DATE OTHER THAN THE DATE INDICATED ON THE COVER PAGE OF THIS PROSPECTUS OR ANY SUPPLEMENT TO IT.IN THIS PROSPECTUS, REFERENCES TO "CELLYNX GROUP, INC.," "THE COMPANY," "WE," "US," AND "OUR," REFER TO CELLYNX GROUP, INC.AND ITS SUBSIDIARY. TABLE OF CONTENTS Summary information about Cellynx Group, Inc., and this offering 3 Risk factors 7 Use of proceeds 13 Determination of offering price 13 Dilution 13 Selling Shareholders 14 Plan of Distribution 15 Description of Securities 16 Interests of Named Experts and Counsel 18 Information about the Company 18 Properties 31 Legal proceedings 31 Management's discussion and analysis or plan of operation 31 Disagreements with Accountants on Accounting and Financial Disclosures 37 Quantitative and Qualitative disclosures about market risk 38 Directors, Executive Officers, and Corporate Governance 38 Executive Compensation 42 Security ownership of certain beneficial owners and management 46 Certain Relationships and Related Transactions, and Director Independence 47 Index to financial statements 49 Experts 49 Legal Matters 49 2 Summary information about CelLynx Group, Inc., and this offering This summary highlights information included elsewhere in this prospectus. This summary is not complete and does not contain all the information that may be important to you. You should carefully read the entire prospectus, especially the risks set forth under the heading “Risk Factors” and our financial statements and related notes included elsewhere in this prospectus, before making an investment decision. Unless the context requires otherwise, references in this prospectus to “CelLynx,” “we,” “us,” and “our” refer to CelLynx Group, Inc., and its subsidiaries. About CelLynx CelLynx Group, Inc. (“CelLynx,” “we,” or the “Company”), develops and markets the next generation of cell phone boosters (also known as repeaters or amplifiers) for the small office, home office (“SOHO”) and vehicle.This next generation product, CelLynx 5BARz™, is the first consumer-friendly, single-piece unit that strengthens weak cellular signals to deliver higher quality signals for voice, data and video reception on cell phones being used indoors or in vehicles.CelLynx plans to develop its products for use in North and South America, Europe, Australia, Africa, and Asia, including the Middle East.The CelLynx product line is intended to be manufactured by contract manufacturers located in South East Asia.These manufacturers will allow CelLynx to capitalize on the full advantages of multiple manufacturing locations with a trained and experienced technical work force, state of the art facilities and knowledge of all aspects of supply chain management, operational execution, global logistics and reverse logistics. The marketing and sales functions will be handled in-house incorporating a multi-channel strategy that includes distribution partners, wireless service providers, retail outlets and international joint ventures. We believe that poor mobile phone reception and dropped calls are problems for many mobile phone users, and the problem is magnified with video downloads, cellular internet and 3G service offerings. CelLynx designs, manufactures and markets affordable, indoor cellular coverage enhancement solutions for significantly improving mobile phone coverage. CelLynxTM offers the industry’s first reliableone-piece, plug ‘n play mobile signal booster, 5BARz™. The CelLynx family of boosters significantly enhances your mobile phone reception, reduces or eliminates dropped calls and improves 3G and 4G services such as music and video downloads and cellular internet. We believe that 5BARz™ is the most affordable and reliable mobile phone booster, and unlike all other solutions it requires no installation. 5BARz delivers: ● Easy set-up just plug the unit in. ● Stronger signals, better reception and faster internet (including 3G) in your car, home, office or your travel destination. ● Works for all nationally advertised cell phone coverage plans. The CelLynx family of products also includes 5BARz™ @Home (available soon) our next plug ‘n play booster that enhances cell coverage to a larger area. While 5BARz is portable to your car, office and home office, it only covers one room. With 5BARz @Home you can increase cell phone coverage to potentially cover your entire home or office suite (up to 2,500 feet per unit, multiple units can work together for larger areas). CelLynx’s principal executive offices are located at 25910 Acero, Suite 370, Mission Viejo, California 92691.CelLynx’s main telephone number is (949) 305-5290, and our website address iswww.CelLynx.com.Information provided on our website, however, is not part of this prospectus, or the registration statement of which it is a part, and is not incorporated herein. 3 Summary of Risk Factors Our business will involve certain risks, including, but not limited to: - While the majority of our anticipated revenue will be derived from the ultimate consumer, decisions by our corporate and government customers about the timing and scope of capital spending, particularly on major programs, can have a significant effect on our net sales and earnings. - We may encounter technical problems or contractual uncertainties, which can cause delays, added costs, lost sales, and liability to customers. - Competing technology could be superior to ours, and could cause customer orders and net sales to decline. - Our competitors’ marketing and pricing strategies could make their products more attractive than ours. This could cause reductions in customer orders or company profits. - Our transitions to new product offerings can be costly and disruptive, and could adversely affect our net sales or profitability. - Our products may inadvertently infringe third party patents, which could create substantial liability to our customers or the third-party patent owners. - Changes in regulations that limit the availability of radio frequency licenses or otherwise result in increased expenses could cause our net sales or earnings to decline. - Economic or political conditions in other countries could cause our net sales or earnings to decline. - We are exposed to the credit risk of some of our customers and to credit exposures in weakened markets, which could cause our earnings to decline. - Our products typically carry warranties, and the costs to us to repair or replace defective products could exceed the amounts we have experienced historically. - We may not effectively manage possible future growth, which could result in reduced earnings. - Our quarterly results are volatile and difficult to predict. If our quarterly performance results fall short of market expectations, the market value of our shares is likely to decline. - Future sales of our common stock may cause our stock price to decline. See “Risk Factors” beginning on page 7. Summary of this Offering The Selling Shareholders under this prospectus and the registration statement of which it is a part received or will receive their shares in the following transactions: Unit Offering In December 2009 and January 2010, the Company conducted a private placement of units (the “Units”).Each Unit consisted of 16,667 shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”) and a warrant (the “Warrant”) to purchase up to an additional 16,667 shares of Common Stock, with an exercise price of $0.20 per share.The thirteen Selling Shareholders purchased Units in the Unit Offering. 4 This Prospectus, and the Registration Statement of which is a part, covers the resale by the selling shareholders of the shares of Common Stock, as well as shares underlying the Warrants, purchased in the Unit Offering. The Unit Offering was made without registration under the 1933 Act in reliance on Section 4(2) of the 1933 Act and the rules and regulations promulgated thereunder. More information relating to the shares and warrants held by the Selling Shareholders can be found in the “Selling Shareholders” section below. Summary Financial Data The following table summarize consolidated financial data regarding the business of the Company and should be read together with “Management Discussion and Analysis or Plan of Operation” and the financial statements of the Company and the related notes included with those financial statements.The summary financial information as of September 30, 2009 and 2008 and for the year ended September 30, 2009 and 2008 have been derived from CelLynx’s financial statements.All monetary amounts are expressed in U.S. dollars unless otherwise indicated. December 31, September 30, September 30, (unaudited) Cash $ $ $ Inventory - Other current assets Intangible assets, net Total assets Accounts payable and accrued expenses Accrued derivative liabilities - - Convertible stockholder notes, net Convertible promissory notes, net Total liabilities Series A Preferred Stock, $0.001 parv alue - - Common stock, $0.001 par value Additional paid-in capital Accumulated deficit ) ) ) Total stockholders' deficit $ ) $ ) $ ) 5 For the Three Months Ended December 31, For theYears Ended December 31, (unaudited) (unaudited) Net Revenue $ $
